Citation Nr: 1826509	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-40 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right hip disorder as secondary to right heel, Achilles tendonitis.

2.  Entitlement to service connection for right hip disorder as secondary to right heel, Achilles tendonitis. 

3.  Entitlement to a rating higher than 20 percent for right heel, Achilles tendonitis.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nicholas M. Parisi, Agent



ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1984 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

As the Board is reopening the right hip disorder issue, the issues of entitlement to service connection for the right hip, increased evaluation for Achilles tendonitis, right heel, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An April 2004 rating decision denied the service connection claim for right hip secondary to Achilles tendonitis, right heel and the Veteran was notified of his appellate rights.  The Veteran did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.  

2.  The evidence received since the April 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim. 


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, denying a service-connection claim for right hip secondary to Achilles tendonitis, right heel, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the service connection claim for right hip secondary to Achilles tendonitis, right heel.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his service connection claim for right hip secondary to Achilles tendonitis, right heel. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

The RO, after reviewing the Veteran's claims record, denied service connection for right hip secondary to Achilles tendonitis, right heel in an April 2004 rating decision on the basis that the disability was not related to service or related to his service-connected Achilles tendonitis, right heel.  He was informed of his appellate rights but did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.  The April 2004 rating decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also, Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence has been submitted.  The Veteran has submitted additional evidence including a medical opinion from a private physician who opined that the Veteran's right hip disability has "flowed from the original ankle problem."  See May 2012 private physician's opinion report by Dr. C., at 4.  This relates to an unestablished fact necessary to substantiate the claim, namely how his right hip disability is related to his service-connected Achilles tendonitis.  

Accordingly, the service connection claim is reopened.

ORDER

New and material evidence has been submitted to reopen a service connection claim for right hip secondary to Achilles tendonitis, right heel; to this extent only, the appeal is granted.  



REMAND

The Board finds that additional development is needed for the issues on appeal.  

Right Hip, Secondary to Achilles Tendonitis
In May 2012, the Veteran and his counsel submitted evidence of a private physician, Dr. C., who opined, "if the provided history of multiple falls due to right ankle instability resulting in knee surgeries that have required surgery is accurate [,] then clearly these injuries have flowed from the original ankle problem."  See May 2012 private physician's opinion report by Dr. C., at 4.  However, this opinion is inadequate as to resolve whether the Veteran's current hip disability, which includes osteoarthritis and right hip trochanteric bursitis, are secondary to the Veteran's service-connected Achilles tendonitis, right heel.  The private opinion's usage of "if...then" does not resolve the issue of etiology and is speculative in nature.  This speculative opinion is therefore of no probative value.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The VA opinion issued by the VA physician in September 2014 is also inadequate, regarding the etiology of the Veteran's right hip.  See September 2014 Email Correspondence.  The VA physician stated that there is insufficient medical evidence to support a claim that the Veteran's right hip condition is due to the Veteran's Achilles.  Id.  He reasoned that the Veteran's mild hip osteoarthritis is consistent with that of a 58 year old that is 72 inches tall and weighed 343.2 pounds.  Id.  While the VA physician addressed the Veteran's osteoarthritis, the VA opinion did not address the private examiner's diagnosis of right hip trochanteric bursitis.  Moreover, the VA physician's negative medical opinion did not appear to be based on physical examination of the Veteran to consider the present diagnoses of right hip disorders nor did the VA physician consider the Veteran's lay statements.

When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
Therefore, this claim is remanded for an adequate nexus opinion. 

Achilles Tendonitis, Right Heel
The most recent VA examination in connection with the Veteran's service-
connected Achilles tendonitis, right heel was conducted eight years ago, in April 2010.  Moreover, a brief VA medical opinion as to the Veteran's Achilles disability was emailed to the DRO in the Veteran's case in September 2014, but this opinion was based on claims file review, not upon physical examination of the right ankle and foot.  See September 2014 Email Correspondence.  

However, the record indicates that the Veteran's condition has worsened since that time.  Specifically, the Veteran's private physician, Dr. C., indicated that upon examination, palpation of the Veteran's right ankle reveals tenderness along the medial foot below the malleus.  See May 2012 private physician's opinion report by Dr. C., at 3.  Moreover, while there was no tenderness noted on the Veteran's Achilles tendon, manipulation of his right ankle was noted as being painful, especially passive inversion.  Id.  A private physician opined that the Veteran's right ankle derangement had grown beyond the ankle tendinitis (sic) with complaints and findings indicative of chronic right ankle instability with ligament sprain.  Id.  

Also, the Veteran has submitted evidence from September 2016 and November 2016 that shows that the Veteran was diagnosed with "arteriovenous malformation of vessel of lower limb" after an MRI in September 2016.  See January 2017 Medical Treatment Record - Non Government Facility.  This led to the Veteran having surgery on his right foot to remove a right ankle ganglion cyst and to release a right tarsal tunnel.  Id. 

Altogether, there is sufficient evidence to warrant another VA compensation examination to confirm if the disability has materially worsened.  38 C.F.R. § 3.327 (2017).  The last examination was provided over eight years ago, thus also raising the need for a more current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  The Veteran's right heel, Achilles tendonitis disability must be reexamined to reassess its severity.  

TDIU
Because the outcome of both the increased rating claim for the Achilles tendonitis, right heel and the service connection right hip claim could impact the outcome of the TDIU claim, the Board finds that these issues are inextricably intertwined and adjudication of the TDIU issue must be deferred. Henderson v. West, 12 Vet.App. 11, 20 (1998) (quoting Harris v. Derwinski, 1 Vet.App. 180, 183 (1991)) (Two claims are inextricably intertwined "where a decision on one issue would have a 'significant impact' upon another, and that impact in turn 'could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources.'"). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA clinical records or private treatment records pertaining to the Veteran's claims, and associate them with the claims file.

2.  After completing the above development, schedule the Veteran for an appropriate examination to determine the nature and etiology of the Veteran's right hip disabilities to include as secondary to the Veteran's service-connected Achilles tendonitis, right heel.  The examiner should provide an opinion as to: 

(a) Whether the Veteran's right hip disability is proximately caused by the Veteran's service-connected Achilles tendonitis, right heel?  Why or why not?
and
(b) Whether the Veteran's right hip disability is aggravated (worsened) by the Veteran's service-connected Achilles tendonitis, right heel?  Why or why not?

Any medically indicated tests should be conducted.  The examiner should also describe the impact of the Veteran's right hip disability on his occupational and social functioning. 

The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements of the Veteran.  The examiner must consider the Veteran's lay statements in formulating the requested opinion.  The examiner should address the contentions of the private physicians' opinions in the claims file; and in particular, the examiner must consider the private physician's letter by Dr. C., dated in May 2012.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing directive (1), the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected Achilles tendonitis, right heel.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  The examiner should directly address the recent submissions of medical evidence that pertain to the Veteran's current severity of his Achilles tendon disability.   In particular, the examiner must consider the private physician's letter by Dr. C., dated in May 2012.

Any medically indicated tests should be conducted.  The examiner should also describe the impact of the Veteran's Achilles tendonitis, right heel on his occupational and social functioning.  A rationale must be provided for all findings and conclusions.

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issue on appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BISWAJIT CHATTERJEE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


